Citation Nr: 0939010	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-25 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
February 2002 rating decision that denied service connection 
for esophageal cancer, to include as due to exposure to 
herbicidal agents.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to May 1985.  
He died in June 2003, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  During the pendency of this appeal, 
this claim was transferred to the RO in Chicago, Illinois.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The appellant is not the disability benefit claimant with 
respect to the February 2002 rating decision.


CONCLUSION OF LAW

The appellant lacks standing to request review of a decision 
affecting the disability benefits of the deceased Veteran on 
the ground of clear and unmistakable error.  38 U.S.C.A. § 
5109A (West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The present question before the Board is whether the 
appellant has standing to assert that there was clear and 
unmistakable error (CUE) in the February 2002 rating decision 
that denied the Veteran's claim of entitlement to service 
connection for esophageal cancer.  

The Board finds that the interpretation of the law is 
dispositive of this appeal and, as such, neither the duty to 
notify nor the duty to assist provisions of the VCAA apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).
  
The Veteran filed a claim for entitlement to service 
connection for esophageal cancer, to include as due to 
exposure to herbicidal agents, in January 2001.  Service 
connection was denied in a February 2002 rating decision, of 
which he was notified that same month.  The Veteran did not 
appeal and the decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2008).  A Certificate of 
Death indicated that the Veteran died on June [redacted], 2003; the 
cause of death was listed as cancer of the esophagus.  In 
July 2003, the appellant submitted a claim of entitlement to 
service connection for the cause of the Veteran's death, 
wherein she asserted CUE in the February 2002 rating 
decision.

The United States Court of Appeals for the Federal Circuit 
has held that only a claimant involved in the challenged, 
underlying decision can request a revision of that decision 
on the basis of CUE.  In this case, the appellant, as the 
Veteran's surviving spouse, was not the claimant in the 
February 2002 rating decision and is, thus, limited to 
seeking benefits under the accrued benefits provision.  
Haines v. West, 154 F.3d 1298 (1998).  Consequently, in light 
of the appellant's lack of standing to collaterally attack 
the February 2002 rating decision based on CUE, there is no 
valid claim before the Board.


ORDER

The appellant's assertion of CUE in the February 2002 rating 
decision is dismissed.


REMAND

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312 (2008).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  Id. at (b), (c).

In July 2003, the appellant submitted a claim of entitlement 
to service connection for the cause of the Veteran's death.  
Pursuant to this claim, the appellant submitted a statement 
dated in August 2005.  The originally submitted statement, as 
it presently exists in the claims file, is a one-page, typed 
letter that abruptly ends without a salutation or signature 
block.  This statement essentially reiterated arguments 
previously posited by the appellant.

A delay in the processing of her claim prompted the appellant 
to contact her congressman in December 2006.  The appellant 
forwarded to the congressman copies of various documents that 
she had submitted in support of her July 2003 claim.  
Included among these documents was a copy of her August 2005 
statement; however, the statement included a second page.  On 
the second page of the August 2005 letter, the appellant 
asserted that one of the Veteran's treating doctors, Dr. 
M.C.D., submitted a July 23, 2003 letter in support of her 
claim wherein he related the appellant's esophageal cancer to 
his inservice exposure to Agent Orange.  The appellant also 
asserted that one of the Veteran's surgeons similarly related 
his esophageal cancer to herbicidal exposure; the appellant 
did not provided surgeon's name.  A search of the Veteran's 
claims file did not reveal either doctor's opinion.

Because the second page of the appellant's August 2005 
statement was missing or lost when the claim was first 
adjudicated, the RO was not prompted to obtain treatment 
records and/or an opinion from either Dr. M.C.D. or the 
Veteran's unnamed surgeon.  As such, the Board finds that 
there is a further duty to assist the appellant with her 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  "When VA is put on notice prior 
to the issuance of a final decision of the possible existence 
of certain records and their relevance, the [Board] must seek 
to obtain those records."  Baker v. West, 11 Vet. App. 163, 
169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 
(1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992).  Thus, a remand for further development is warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant to 
provide her an opportunity to identify 
and/or obtain: (1) Dr. M.C.D.'s July 23, 
2003 letter in support of the appellant's 
claim or, alternatively, a replacement 
letter from Dr. M.C.D., and (2) an opinion 
from the surgeon who purportedly related 
the Veteran's esophageal cancer to his 
inservice exposure to an herbicidal agent.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant must then be given an 
opportunity to respond.

2.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the appellant and her 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until she receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


